393 F.2d 131
AIR CARRIER ENGINE SERVICE, INC., Creditor, Appellant,v.RUTAS AEREAS NACIONALES, S. A., Debtor, Appellee.
No. 24273.
United States Court of Appeals Fifth Circuit.
May 31, 1967.

Samuel A. Brodnax, Jr., Miami, Fla., for appellant, Batchelor, Brodnax, Guthrie & Kindred, Miami, Fla., of counsel.
Philip T. Weinstein, Cunningham & Weinstein, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and WASHINGTON* and SIMPSON, Circuit Judges.
PER CURIAM:


1
We conclude that the order of the District Court here appealed from is an appealable order, contrary to the contention of the appellee. We are also convinced that the District Court for the Southern District of Florida, Miami Division, had jurisdiction under Section 2(a) of the Bankruptcy Act, 11 U.S.C.A. § 11(a), to entertain and conduct Chapter XI proceedings commenced by this Venezuelan air carrier.


2
The judgment is affirmed.



Notes:


*
 Senior Circuit Judge of the D.C. Circuit, sitting by designation